DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12 February 2021, with respect to the claim rejections under 35 USC 112 have been fully considered and are persuasive. The claim rejections under 35 USC 112 have been withdrawn. Note that the remarks refer back to the filed claim amendments and arguments discussed during an Interview conducted on 10 February 2021 (see summary and appendix documents mailed 16 February 2021).

Applicant’s arguments, see Remarks, filed 12 February 2021, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive. The claim rejections under 35 USC 103 have been withdrawn. Note that the remarks refer back to the filed claim amendments and arguments discussed during an Interview conducted on 10 February 2021 (see summary and appendix documents mailed 16 February 2021). 

Note: Pending claim issues are being addressed in the Examiner’s Amendment below.

Information Disclosure Statement
The information disclosure statement filed 22 February 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because at least the following cited Non Patent Literature (NPL) references fail to comply with 37 CFR 1.98 (b) (5) (Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication). “Volume 2: Appendices – Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamics Cycles” (NPL Citation #3: Note that the NPL reference contains 188 pages from which pages 1-14 are recited as relevant, however, other than introductory sections of the documents, pages 1-14 partially covers a section directed to Transport Aircraft System Optimization. Furthermore, the reference is not searchable which make references voluminous in nature difficult to properly determine their relevant sections in view of the application being examined). “Jane’s Aero-Engines” (NPL Citation #5: Note that the NPL reference contains 100 pages, all being identified as relevant, however, a scan of the reference shows multiple non-geared turbine engines which are not relevant to the instant application. Furthermore, the reference is not searchable which make references voluminous in nature difficult to properly determine their relevant sections in view of the application being examined). “An Ultra-High Bypass Ratio Turbofan Engine for the Future” (NPL Citation #7: Note that the NPL reference contains what appears to be a relevant Table 5, page 14, that discloses turbine engine weights, however, said Table 5 is not legible as submitted, see screenshot below). 

    PNG
    media_image1.png
    645
    996
    media_image1.png
    Greyscale

“Validation and Integration of a Rubber Engine Model into an MOO Environment” (NPL Citation #10: Note that the NPL reference contains 90 pages, all being identified as relevant, however, a scan of the reference shows multiple non-geared turbine engines which are not relevant to the instant application. Furthermore, the reference is not searchable which make references voluminous in nature difficult to properly determine their relevant sections in view of the application being examined).
These references have been considered in the same manner as other documents in Office search files while conducting a search of the prior art in a proper field of search. If applicants are aware of any reference sections therein which are relevant, they may point out the specific portions thereof, which will be gladly given additional review by the Office. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron L Webb (Reg. #56,930) on 17 February 2021.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1 line 13, “the range” has been changed to -- a range --.

In claim 3 line 3, “the range” has been changed to -- a range --.

Claim 5 has been amended as follows:
5. (Currently Amended) A gas turbine engine for an aircraft according to claim 4, wherein the mass of the second turbine is in [[the]] a range of from 4% [[and]] to 8% of the total dry mass of the gas turbine engine.

In claim 7 line 2, “the range” has been changed to -- a range --.

In claim 17 line 2, “the turbine entry temperature” has been changed to -- a turbine entry temperature --.

In claim 18 line 2, “the range” has been changed to -- a range --.

Claim 19 has been amended as follows:
19. (Currently Amended) A gas turbine engine for an aircraft according to claim 1, wherein [[the]] a gear reduction ratio of the gearbox is in [[the]] a range of from 3.3 to 4.

Claim 20 has been amended as follows:
20. (Currently Amended) A gas turbine engine for an aircraft according to claim 1, wherein a maximum net thrust of the gas turbine engine at sea level is in [[the]] a range of from 160 kN to 550 kN.

Claim 21 has been amended as follows:
21. (Currently Amended) A gas turbine engine for an aircraft according to claim 17, wherein the second turbine is cooled with cooling air that is diverted from at least one of the first and second compressors.

The above changes to the claims have been made to maintain consistency of claim terminology and to avoid potential indefiniteness issues, thereby, placing the claims in conditions for allowance.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
as noted above, Applicant’s arguments against Gunter et al and Lei et al were found persuasive, furthermore,
after an updated prior art search, the following claim limitations were not found in the found prior art:
the total mass of the turbine, which includes the first turbine and the second turbine, is in the range of from 7% to 17% of the total dry mass of the gas turbine engine, in combination with the gearbox configuration and the rest of claim 1 limitations;
one of the most relevant found prior art references (Schwarz et al – US 10,100,745 B2) disclose a gas turbine engine including a fan, first and second compressors and turbines and a gearbox (Fig.1); the total mass of the first turbine comprising 9.4, 10.8 and 8.8% of the total engine weight in various example engines (Fig.3, “Turbine Module Weight/Total Engine Weight”), however, the turbine module only includes the first turbine and there is no information about the second turbine weight in order to determine if the example engines fall within the claimed range of the total mass of the turbine (first and second) in relation to the total engine weight; although it is a possibility that the disclosure of Schwarz et al fall within the claimed range, the examiner was not able to establish anticipation or obviousness based on the information within the disclosure of Schwarz et al; note that the information for the engines are “An Example Engine,” “Another Example Engine” and “Yet Another Example Engine” and the examiner could not further search for specific weight of the second turbine of said engines based on the nomenclature used to identify the engines.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745